Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teige P. Sheehan on November 16, 2021.

2.	The application has been amended as follows:

	In the first sentence of the specification [0000.1] after “This application is a divisional of U.S. Patent Application Number 14/388,445, filed on September 26, 2014,” --now abandoned-- has been inserted. 

In claim 14, preamble after “An apparatus for”, “evaluation” has been deleted and --detecting-- has been inserted therefor.

In claim 16, line 1 after “The apparatus for”, “evaluation” has been deleted and --detecting-- has been inserted therefor.
In claim 21, line 1 after “The apparatus for”, “evaluation” has been deleted and --detecting-- has been inserted therefor.
In claim 22, line 1 after “The apparatus for”, “evaluation” has been deleted and --detecting-- has been inserted therefor.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest an apparatus configured to detect the degree of malignancy of circulating tumor cells (CTCs) having components configured to measure the amount of fluorescence signals of each of an epithelial cell component marker: CK, EpCAM or E-cadherin, and a mesenchymal cell component marker: vimentin or N-cadherin, in each CTC undergoing epithelial-mesenchymal transition (EMT) and to  determine the degree of EMT of each of the CTCs by calculating a ratio between the measured signal of (E) and the measured signal of (M) that are measured against a reference set that includes a reference value state at onset of EMT and a reference value state at termination of EMT; the degree of EMT of each of the CTCs providing a correlation to the degree of malignancy of the CTCs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 16, 2021